DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 1-9E fail to comply with 37 CFR 1.84 (l) & (m). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1 of the claim a “the” should be inserted before “mechanism” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey (1482976).  Downey discloses a toy vehicle playset (Fig. 1)  by falling linearly and vertically along the tower toward the base (Fig. 5, page 1 lines 78-90).  The object includes a first movable member portion (22) rotatably coupled to a second portion (25, 26) for movement of about 90 degrees between a first vertical position (Fig. 2) to a second horizontal position (Fig. 1) and the second portion is configured with an opening to receive the tower such that the second portion surrounds a portion of the tower (Figs. 3-4).  The top end of the tower has a securement mechanism (36) configured to engage the object and releasably retain the object at the top of the tower (page 2 lines 13-20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (9504926) and Downey.  O’Connor discloses a toy vehicle playset (Fig. 1) having a launcher (114) configured to launch a toy vehicle toward a play segment (column 4 lines 19-30) that can include a base (1118a) with an actuator (1103a) that operates an object (1108a) attached to a tower with helical track (1112a) to descend the tower (Figs. 18 & 19, column 18 line 61 – column 19 line 21).  O’Connor discloses the basic inventive concept with the exception of the actuator having a mechanism that can be engaged and disengaged from the track in response to activation.  Downey discloses a toy vehicle playset (Fig. 1) having a base (11), a tower (10) coupled to the base at a bottom end and extending vertically to a top end with a helical track (13) disposed around the tower between the top and bottom ends (Fig. 3) and an object (17) moveably coupled to the tower, wherein an actuator (18) with a mechanism (20) is configured on the object such that actuation of the actuator causes the mechanism to be repositionable between an engaged with the track position that permits the object to descend the tower in first configuration at a first speed by traveling along the track in a spiral pattern and a disengaged from the track position that permits the object to descend the tower in a second configuration at a second faster speed by falling linearly and vertically along the tower toward the base (Fig. 5, page 1 lines 78-90).  Since both O’Connor and Downey disclose actuators associated with activating objects attached to helical tower tracks, it would have been obvious to one of ordinary skill in the art to have the actuator of O’Connor cause a mechanism to move from an engaged to a disengaged position to create different movements relative to the tower for the predictable result of enabling the object to be moved in a greater variety of ways to provide enhanced play value.  
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey as applied above for claim 1 and further in view of Vandergon (1880604).  Downey discloses the basic inventive concept with the exception of including a gear configured to cause movement of the first movable member portion as the object rotates.  Vandergon discloses a toy having a rotatable object (62) coupled with a gear system (54, 56) that causes pivoting of a movable member (66) operably coupled thereto in response to the rotation (Figs. 1 & 2, page 2 lines 64-97).  It would have been obvious to one of ordinary skill in the art to configure the object with a gear system for operating movement of the movable member as the object rotates for the predictable result of providing an enhanced animation effect in response to movement of the object.  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey as applied for claim 12 above and further in view of Dacey (1802139).  Downey discloses the basic inventive concept with the exception of having a resilient mechanism to bias the first movable portion to the second position.  Dacey discloses a toy (Fig. 1) having a pivoting member (16) attached to a tower configured with a resilient mechanism (18) to bias the mechanism to a horizontal position (Fig. 1, page 1 lines 74-79).  It would have been obvious to one of ordinary skill in the art from the teaching of Dacey to include a resilient member to the first movable portion of Downey for the predictable result of biasing the movable portion to remain in a desired position during operation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711